Citation Nr: 0810444	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  97-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974 and from February 1976 to February 1996. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When this issue was most recently before the Board in 
September 2006, it was remanded for additional evidentiary 
development.  This case has since been returned to the Board 
for further appellate action.


FINDING OF FACT

The veteran's service-connected disabilities do not render 
him unable to secure or follow a substantially gainful 
occupation consistent with his education and occupational 
background.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a TDIU.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in November 
2004.  Additional letters were sent in May 2006 and September 
2006, which provided notice with respect to the effective-
date element of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in September 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claim.  




Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007).


Analysis

The veteran has 15 service-connected disabilities - one rated 
at 40 percent disabling, one rated at 20 percent, 12 rated at 
10 percent, and one rated as noncompensably disabling.  His 
combined disability rating is 90 percent.  Thus, the Board 
finds that the veteran meets the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service- connected disabilities.  See 
38 C.F.R. § 4.16(a) (2007).

The Board's consideration thus turns to whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The Board will first consider the medical evidence. 

On VA general medical examination in August 2002, the veteran 
was examined and the claim file was reviewed.  The examiner 
noted that the veteran was employed at the time as a sales 
person at Circuit City.  The examiner stated his opinion that 
the veteran's physical condition was not that bad, and that 
he was employable.  A separate joints examination was 
conducted the following day, and the examiner acknowledged 
that the veteran's job was very hard on him due to his back 
and leg conditions.  However, the examiner stated that he 
should still be able to be functionally employed, but would 
require a job that only had limited amounts of standing or 
walking.  

A June 2001 Vocational Rehabilitation (VR) report of contact 
indicates that the veteran had been employed at Circuit City 
for one year.  In September 2002, his VR counselor wrote 
that, although the veteran has a serious employment handicap, 
he did not need additional training and had good skills.  It 
appeared to the counselor that the veteran was working in a 
job that accommodated his condition.  A VA Vocational 
Rehabilitation decision dated in May 2003 shows that the 
veteran was found to be rehabilitated based on his employment 
for three years at Circuit City.  

The veteran was again examined in June 2003.  The examiner 
provided an opinion with respect to employability and found 
that, while he was limited in standing, the veteran's pain 
should not prevent him from obtaining gainful employment.  

In a letter received from the veteran in November 2004 (dated 
in March 2004), the veteran stated that his back condition 
had worsened.  In response to the Board's September 2006 
Remand, the veteran was afforded another VA examination in 
December 2006.  The veteran reported to the examiner that he 
was currently working as an inspector for housing 
foreclosure.  The veteran reported that the most significant 
condition affecting his employment was pain in his upper and 
lower back.  The veteran reported that the pain affects his 
occupation in that he uses a cane for walking and on occasion 
he has had to leave work early.  

In evaluating the veteran's various service-connected 
conditions, the examiner found that there was mild impairment 
of the clavicle/scapula, but that the veteran does have 
relief of shoulder pain with medications.  The examiner 
further noted that the veteran has had absolutely no visits 
for sinusitis.  The examiner noted mild limitation of motion 
of the ankle; however, the veteran was on medication for 
pain, with verbalized relief, and was able to walk.  The 
veteran was also noted to be on medication for his duodenal 
ulcer and had no further complaints except for occasional 
heartburn.  The veteran was reported to have tinnitus, 
however, when a hearing examination was performed, there was 
no hearing loss.  The veteran had hypertensive vascular 
disease, which was noted to be controlled with medication.  
The examiner noted that the veteran has had a back strain and 
also arthritis of the spine, however, based on lumbar spine 
films, this consists of mild degenerative changes and the 
veteran uses a back brace to help with pain and decreased 
mobility to prevent pain.  The examiner concluded, based on 
examination and review of the claims file, as well as the 
electronic medical record, that there are no service-
connected disabilities that are sufficient by themselves to 
preclude the veteran from performing in his current 
employment.  

The examiner further noted that the current employment 
requires that the veteran be able to drive to an 
establishment and make an assessment by walking around and 
looking at the property.  In the examiner's opinion, it is 
less likely than not that the veteran's current service-
connected disabilities are sufficient in and of themselves to 
preclude his performing/obtaining/maintaining gainful 
employment.  

In sum, the medical opinion evidence of record is decidedly 
against the veteran's assertion that his service-connected 
disabilities preclude him from securing or maintaining a 
substantially gainful occupation.  

The Board has considered the veteran's statements with 
respect to his symptoms and the resulting impact on his 
employment.  The veteran stated in May 1999 that his back 
caused him such pain that he could not sit or stand for any 
long period of time.  The veteran stated that he was fired 
from a photographic company in 1997 due to frequent absences 
from work.  The veteran submitted a statement signed by other 
employees of the photographic company attesting to an 
encounter between the veteran and his supervisor during which 
the supervisor told the veteran that he was having too many 
medical appointments, and that the veteran was fired shortly 
thereafter.  

The veteran's statements are generally consistent with the 
medical opinions, in that he reports difficulty performing 
physically demanding tasks, and he provides anecdotal 
evidence that a particular employer has been unwilling to 
accommodate his disabilities.  However, the veteran's 
statements do not suggest that all substantially gainful 
employment would be precluded.  The fact that the veteran is 
not suitable for a particular job or a particular type of 
employment does not establish that he is unemployable.  

The Board also finds it significant that the veteran has in 
fact been employed for most of the period on appeal.  This is 
ample demonstration that certain kinds of substantially 
gainful employment are possible.  

In conclusion, while there is no question that the veteran 
has significant impairment of occupational function as a 
result of his service connected disabilities, the 90 percent 
combined disability rating in itself is ample recognition 
that these impairments make it difficult to obtain or keep 
employment.  However, the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The competent medical opinion evidence of record has 
consistently shown that he is employable.  Accordingly, the 
Board concludes that a TDIU is not in order.

The veteran's representative has suggested that entitlement 
to TDIU be considered on an extra-schedular basis.  Pursuant 
to 38 C.F.R. § 4.16(b), when a claimant is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here, the veteran meets the schedular 
requirements for TDIU; however, the Board has specifically 
found that the veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  Accordingly, extra-schedular 
consideration is not warranted.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


